Title: Joan Derk van der Capellen tot den Pol to John Adams: A Translation, 2 May 1782
From: Capellen tot den Pol, Joan Derk, Baron van der
To: Adams, John



Zwolle, 2 May 1782
Sir

I received your letter of the 6th of April. The reasons cited by your excellency have convinced me that it would be impossible toemploy, in this country, my friend Valck in the service of Congress. Because of this, he decided to emigrate, and I can assure your excellency that we are losing an enlightened and worthy citizen. I will greatly miss him.

Mr. Jan Hendrick Christiaan Heineken, son of a fine minister I know, is planning on leaving for Philadelphia in a few days on the General Greene, Captain Edward Bacon. This young man, raised in the world of commerce by his uncle, Heineken, was a philosophy professor in Deventer and then an Amsterdam merchant who had the unfortunate bad luck of finding himself in St. Eustatius and being stripped of all of his possessions. A group of merchants has put him in charge of a commercial endeavor and, even though I have made it a rule never to inconvenience anyone with a solicitation, I cannot refuse to do so because of the urgent entreaties made to me by his father and others, and therefore ask your excellency to honor him with a letter of recommendation, so that they will know in America that he is not an adventurer, and that they can take an interest in him. Before his departure, he will take the liberty of getting instructions from your excellency.
Mr. Hodshon gave me the plans for the new negotiation. I ask that your excellency withhold sixteen numbers for as much as 1,000 florins that I will supply before June 1st. I was just about to give this money to Mr. de Neufville, not knowing that your excellency has favored Mr. Hodshon with this commission. America’s credit is rising. There are several people from my province who are going to invest in the new republic, and I thank God to see it finally recognized and tied to our country!
My cousin de Marsch is, from all accounts, being sent to America. It is a political move. They want to get rid of him, while they try to prevent Mr. van Berckel’s rehabilitation as well as my own. Only public indignation can save us. Besides the Lord de Marsch, four other noblemen from Gelderland discussed my expulsion quite vigorously as a concern for all noblemen. Mr. Marsch and Mr. Zuilen have done so in writing in Zutphen and Velue. Messrs. Nyvenheim, the father and two sons, have done the same by word of mouth in Nijmegen. In spite of all this, I think it will not result in anything.
Would your excellency believe that my antagonists at the last assembly could have been driven too eagerly by the Zwolle districts and have taken advantage of my criminal correspondence with America in order to have a new pretext for quarreling about me! I have been assured that it is still a fact. I again suffer for the Scottish brigade!
In a few days, the Overijssel states are assembling, apparently to make a resolution conforming to Holland’s resolution regarding mediation. Some noblemen from Gelderland gave an English sympathizer, who refused to drink to American independence, a thorough dressing down. It was the burgomaster from Nijmegen, Tingendonck, Mr. Fagel’s nephew! Capellen de Marsch played the leading role in this farce, and no sooner did the bourgeoisie follow his lead than Mr. Tingendonck saw fit to exit.
I count on being in Amsterdam before the end of the month to remit to your excellency the aforementioned money in person and to assure you that I am, with the most profound respect, your excellency’s very humble and very obedient servant

The Baron de Capellen de Pol

